DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/17/2021.
          Claims 1-20 are currently pending.
           Claims 1-7 and 19 have been amended. 
           Claims 1 and 19-20 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-20 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 1/15/2021. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Snoeij et al. (U.S Pub. 20160202294) discloses a magnetic current sensors and sensing apparatus are presented with closed-loop and open-loop circuitry employs first and second Polley et al. (U.S Pub. 20180372508) discloses a first amplifier has an input to receive a Hall-signal output current from a first Hall element and has an output to output feedback current in response to the received Hall-signal output current. The Hall-signal output current is impeded by an impedance of the first Hall element. The feedback current is coupled to counterpoise the Hall-signal output current at the input, and a voltage at the output is an amplified Hall output signal. A second amplifier generates a high-frequency portion output signal in response to a difference between the amplified Hall output signal and a Hall-signal output signal from a second Hall element. A filter reduces high-frequency content of the high-frequency portion output signal and generates an offset correction signal. A third amplifier generates a corrected Hall signal in response to a difference between the amplified Hall output signal and the offset correction signal (see specification for more details).
             Cesaretti et al. (U.S Pat. 8542010) discloses a magnetic field sensor includes a diagnostic circuit that allows a self-test of most of or all of, the circuitry of the magnetic field sensor, including a self-test of a magnetic field sensing element used within the magnetic field sensor. The magnetic field sensor can generate a diagnostic magnetic field to which the magnetic field sensor is responsive (see specification for more details).


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/28/2021